Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.  Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangue (US 20180182802) in view of Yeom (US Pub. No: 20150123118 A1).	

Regarding claim 1:
 Tangue (US 20180182802) discloses a display device (Fig. 1A), comprising:
 a light-emitting portion (i.e. PD); and 
a drive circuit comprising a pixel circuit (PX unit, Fig. 1A),
 wherein the pixel circuit includes at least one first transistor (Ts) configured to drive the light-emitting portion (PD), the pixel circuit (PX) is in a first silicon region (101, see Fig. 2C), the pixel circuit includes a first diffusion layer (300) and a first contact electrode (104 that is including cathode) ([0027], [0016]), 
an entire region of the first diffusion layer (101, Fig. 2C) includes a silicide non-formation region (i.e. 104), the silicide non-formation region does not include silicide,   ([0027]).
Note that Tangue does not specifically disclose a first contact electrode is 
Yeom (US Pub. No: 20150123118 A1) discloses the first diffusion layer (117)    ([0056], [0068-0070]) and the first contact electrode (113, Fig. 3A) being electrically connected to the first diffusion layer (117) ([0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tangue  with the teaching of Yeom, thereby the oxidation of the metal wire using Cu can be prevented, current leakage in the TFT can be prevented.
 
Regarding claim 2:
Tangue discloses wherein the drive circuit further includes a peripheral circuit (PXr),  the peripheral circuit includes at least one second transistor (TX),  diffusion layer (101) includes silicide in the second silicon region (i.e. 104) ([0027] ). 
 Tangue as modified by Yeom discloses wherein the drive a second diffusion layer (200) and a second contact electrode (111), the second diffusion layer including silicide formed in a silicon region (Yeom, [0058], ([0056], [0068-0070]), the second contact electrode being electrically connected to the second diffusion layer (Yeom, [0041, 0119]) .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tangue with the teaching of Yeom, thereby providing high efficient data transmission in the display device.

Regarding claim 3:
Tangue as modified Yeom (US Pub. No: 20150123118 A1) discloses wherein the first diffusion layer (171) has a lower impurity concentration of a diffusion layer surface than the second diffusion layer (200) (see Yeom, Fig. 3A,  [0082-0085]), thereby providing high efficient data transmission in the display device.   
Regarding claim 4:
Tangue as modified Yeom (US Pub. No: 20150123118 A1) discloses wherein the first diffusion layer (117) includes a deeper region than the second diffusion layer (200) (Fig. 2) (Yeom, [0082-0085]). Same motivation as applied to claim 3.
Regarding claim 5:
Tangue discloses wherein the at least one first transistor (Ts) including the first diffusion layer (300) is connected to the light-emitting portion via the first contact electrode (i.e. cathode, [0027]).  
Regarding claim 6:
Tangue discloses wherein the at least one first transistor is a drive transistor configured to operate  as a current limiting element (0027).  
Regarding claim 7:
Tangue discloses wherein the drive circuit further includes an image signal writing transistor configured to turn  on or off a drive current flowing through the light-emitting portion ([0027]).  

Regarding claim 8:
Tangue discloses an insulating film (310) configured to cover  the first diffusion layer (300, [0027]).  

Regarding claim 9:
Tangue as modified by Yeom discloses wherein the light-emitting portion (PD) is an organic electroluminescent diode (Fig.) (Yeom [0095]). Thereby providing high resolution display device.
Regarding claim 10:
Tangue discloses an electronic apparatus, comprising:
 a display device including a light-emitting portion (PD);
 and a drive circuit (cpc) comprisinq a pixel circuit (PX), wherein the pixel circuit includes at least one first transistor (TX) configured to drive  the light-emitting portion, the pixel circuit is in a first silicon region (101, Fig. 2C), the pixel circuit includes a first diffusion layer  and a first contact electrode, an entire reqion of the first diffusion layer includes a silicide non-formation  region, the silicide non-formation region does not include silicide,  ([0027]).
Note that Tangue does not specifically disclose a first contact electrode is 
Yeom (US Pub. No: 20150123118 A1) discloses the first diffusion layer (117)    ([0056], [0068-0070]) and the first contact electrode (113, Fig. 3A) being electrically connected to the first diffusion layer (117) ([0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tangue  with the teaching of Yeom, thereby the oxidation of the metal wire using Cu can be prevented, current leakage in the TFT can be prevented.
Responds to Applicant’s argument
	

2.	Applicant’s argument filed on 08/02/2022 has been considered but are moot in view of new ground of rejection in view of amendment the reference of Tangue (US 20180182802) has been added for further consideration.


Conclusion 

3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692